DETAILED ACTION
This action is response to application number 16/848,962, dated on 04/15/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 8-9 and 15-16 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 8-9 and 15-16 recited “and/or”, one of the two alternative required to be selected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18  rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen et al. (US 2017/0026157 A1).

Claims 1, Bugenhagen discloses a method, comprising: 
receiving, by a master device (network interface device; NID; Fig. 5, el. 520; ¶44) (receiving user request by a NID; At optional block 410, method 400 might comprise associating, with the NID, each of the one or more first user devices (prior to sending the at least one VNF to each of the one or more first user devices at block 430 below). In some instances, associating each of the one or more first user devices might comprise receiving, with the NID and from the at least one third user device of the plurality of user devices, a user request to associate each of the one or more first user devices with the NID (optional block 412) and associating, with the NID, each of the one or more first user devices, based at least in part on the user request to associate each of the one or more first user devices with the NID (optional block 414); ¶75) and from an agent device (VIM or hub; Fig. 5, el. 540, el. 525), information regarding one or more end-user devices (end-user devices; Fig. 1, el. 115a-115n, 120a-120n,160a-160na, 165-165n, Fig. 5, els. 545) communicatively coupled to the agent device (Fig. 1 and Fig. 5 shows user devices communicatively coupled to the hub and VIM and communicating with NID; According to some embodiments, the one or more user devices 215 ; ¶63),
the master device and the agent device being communicatively coupled via an in-premises network (abstract; ¶36; Fig. 5 shows NID and hub/VIM being communicatively coupled via an in-premises network; In another aspect, a system might comprise a network interface device (“NID”) serving as a demarcation point between a local area network (“LAN”) at a customer premises and a service provider network, and might also comprise a virtual infrastructure manager (“VIM”) that is communicatively coupled to the NID; ¶44; With reference to FIG. 5A, the app might display an icon/graphic of a local area network 515, which is shown in FIG. 5 as an area surrounded by a long-dash line. The app might further display icons of a NID 520, which serves as a demarcation point between the LAN and external networks, a VIM 525 in communication with the NID 520, a service provider network 530, the Internet 535, and a gateway device 540, or the like. The NID 520 or the gateway device 540 might be embodied as a single device, or as separate devices, and one or both might include, without limitation, a NID, an ONT, a RG, a BG, a vG, a router, a modem, a hub, a NAP, and/or the like. The NID 520 and/or the gateway device 540 might communicate with one or more user devices via wired connection and/or wireless connection; ¶83);
transmitting, by the master device (network interface device; NID; Fig. 5, el. 520; ¶44) via an external network (via an external network; With reference to FIG. 5A, the app might display an icon/graphic of a local area network (“LAN”) 515, which is shown in FIG. 5 as an area surrounded by a long-dash line. The app might further display icons of a NID 520, which serves as a demarcation point between the LAN and external networks, a VIM 525 in communication with the NID 520, a service provider network 530, the Internet 535, and a gateway device 540, or the like.; ¶83), the information to a management platform (tablet computer comprising a device housing 505 and display 505a as shown in Fig. 5; ¶82) (user through app running on the tablet computer commanding and controlling the NIDs that are located in different location of the customer premises via the external network and controlling the In another aspect, a system might comprise a network interface device (“NID”) serving as a demarcation point between a local area network (“LAN”) at a customer premises and a service provider network, and might also comprise a virtual infrastructure manager (“VIM”) that is communicatively coupled to the NID; ¶44; bridging the NIDs; In some embodiments, method 400 might further comprise sending, with the NID, one or more VNFs to at least one network device in the service provider network that is accessible via one of LAN-to-network service chaining or network-to-LAN service chaining, each of the one or more VNFs comprising a device identifier and a LAN device interconnection VNF (optional block 434). Service chaining is described in detail in the '208, '280, and '309 applications (which are already incorporated herein by reference in their entirety). At optional block 436, method 400 might comprise bridging the NID with one or more second NIDs (e.g., one of NIDs 180a-180n of FIG. 1) that are communicatively coupled to the service provider network; ¶78);
receiving, by the master device (network interface device; NID; Fig. 5, el. 520; ¶44) and from the management platform (tablet computer comprising a device housing 505 and display 505a as shown in Fig. 5; ¶82) based on the information, one or more commands associated with controlling the agent device (VIM or hub; Fig. 5, el. 540, el. 525) and/or the one or more end-user devices The app might also display control icons or buttons 560, including buttons (typically, soft buttons or the like) for adding/registering new user devices, new hardware/network resources, new third party servers, new networks, etc.; for removing/de-registering user devices, hardware/network resources, third party servers, networks, etc.; for editing mapping, access, and/or communications options for particular or selected user devices, hardware/network resources, third party servers, networks, and/or the like; for accessing menu options; for undoing changes; for searching for particular user devices, hardware/network resources, third party servers, networks, etc.; and/or the like; ¶84); and 
performing, by the master device, an action based on the one or more commands (NID at the customer premise receiving controlling command from tablet computer of the user to control user devices located in each of the customer premises as shown in Figs. 1, 5; The app might also display control icons or buttons 560, including buttons (typically, soft buttons or the like) for adding/registering new user devices, new hardware/network resources, new third party servers, new networks, etc.; for removing/de-registering user devices, hardware/network resources, third party servers, networks, etc.; for editing mapping, access, and/or communications options for ).
Bugenhagen does not explicitly disclose “transmitting by the master device via an external network the information to a management platform”.
However, Bugenhagen disclose the master device (network interface device; NID; Fig. 5, el. 520; ¶44) connected and communicate through an external network and service provider network to other customer network at different location through bridging the NIDs as disclosed in ¶78 (In some embodiments, method 400 might further comprise sending, with the NID, one or more VNFs to at least one network device in the service provider network that is accessible via one of LAN-to-network service chaining or network-to-LAN service chaining, each of the one or more VNFs comprising a device identifier and a LAN device interconnection VNF (optional block 434). Service chaining is described in detail in the '208, '280, and '309 applications (which are already incorporated herein by reference in their entirety). At optional block 436, method 400 might comprise bridging the NID with one or more second NIDs (e.g., one of NIDs 180a-180n of FIG. 1) that are communicatively coupled to the service provider network. Method 400, at optional block 438, might comprise mapping, with the VIM, each of the one or more first user devices with each of the one or more second user ).
In other words, the app running on the tablet computer of the user collecting information and status of all customer devices and NIDs (master devices) in various sites as shown in Fig. 1 and controlling command instructions are sent to the NIDs (master devices) located in location of the customer premises via the external network/service provider to control the functionality of each user device as shown in Fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to transmit by the master device (NID) via an external network (service provider network, Internet) the information to a management platform (table computer) as taught by Bugenhagen in order to provide connectivity between a network interface device (“NID”) and each of one or more first user devices of a plurality of user devices associated with the customer premises and/or a user who is associated with the customer premises (abstract; ¶20).

Claims 2, 9, 16, Bugenhagen discloses wherein the action is a first action; and wherein the method further comprises: 
In a non-limiting embodiment of FIG. 5A, a user might map and establish communications access amongst his or her vehicle 545a, navigation system 545b, vehicle camera 545c, door opener 545g, thermostat 545n, security system 545o, and/or the like. When the user drives toward home, the vehicle 545a and/or the navigation system 545b might determine that the user is heading home, and might autonomously connect, via the Internet 535 and/or service provider network 530 as well as via NID 520 and/or gateway device 540, with thermostat 545n to change the temperature in the home to a more comfortable level (e.g., to turn on the air conditioner on a hot summer day, to turn on the heater on a cold winter day, etc.) [herein referred to as “Coming Home Example”]. When the vehicle 545a gets close to the house (e.g., within view of the home, or close to or on the driveway, etc.), the vehicle 545a and/or navigation system 545b might autonomously connect, via one or more of the Internet 535, the service provider network 530, the NID 520, and/or the gateway device 540, with the security system 545o to turn off the alarm. In some cases, the vehicle camera 545c (and/or other biometric identifier in the vehicle 545a) might be used to authenticate the user, and authentication information from the vehicle camera 545c (and/or other biometric identifier in the vehicle 545a) might be sent to the security system 545o as part of its determination as ).

Claims 4, 11, Bugenhagen discloses providing an update to the management platform based on performing the action (tablet computer to control user devices located in each of the customer premises as shown in Figs. 1, 5 inherently updated by the NID of the customer premise in order to be in synch with event of each of the customer premises devices such as described in exemplary ¶85; In a non-limiting embodiment of FIG. 5A, a user might map and establish communications access amongst his or her vehicle 545a, navigation system 545b, vehicle camera 545c, door opener 545g, thermostat 545n, security system 545o, and/or the ).

Claims 5, 12, 18, Bugenhagen discloses determining whether connectivity exists between the master device (network interface device; NID; Fig. 5, el. 520; ¶44) and the management platform (tablet computer comprising a device housing 505 and display 505a as shown in Fig. 5; ¶82) (user monitoring and controlling through NID the user device at the customer premises; Figs. 1 and 5); and 
either: 
processing the information locally based on determining that the connectivity does not exist; or 
wherein transmitting the information to the management platform comprises: transmitting the information to the management platform based on determining that the connectivity exists (user through app running on the tablet computer commanding and controlling the NIDs that are located in different location of the customer premises via the external network and controlling the functionality of the user devices as shown in Fig. 1, els. 105, 185a-185n and NID In another aspect, a system might comprise a network interface device (“NID”) serving as a demarcation point between a local area network (“LAN”) at a customer premises and a service provider network, and might also comprise a virtual infrastructure manager (“VIM”) that is communicatively coupled to the NID; ¶44; bridging the NIDs; In some embodiments, method 400 might further comprise sending, with the NID, one or more VNFs to at least one network device in the service provider network that is accessible via one of LAN-to-network service chaining or network-to-LAN service chaining, each of the one or more VNFs comprising a device identifier and a LAN device interconnection VNF (optional block 434). Service chaining is described in detail in the '208, '280, and '309 applications (which are already incorporated herein by reference in their entirety). At optional block 436, method 400 might comprise bridging the NID with one or more second NIDs (e.g., one of NIDs 180a-180n of FIG. 1) that are communicatively coupled to the service provider network; ¶78).

Claim 8, limitation of claim 8 analyzed with respect to claim 1, the further limitation of claim 8 disclosed by Bugenhagen, a master device (network interface device; NID; Fig. 5, el. 520; ¶44) comprising one or more memories (working memory, storage device; Fig. 6, els. 635, 625) and one or more processors (Fig. 6, el. 610) communicatively coupled to the one or more Fig. 6; ¶105; As mentioned above, in one aspect, some embodiments may employ a computer or hardware system (such as the computer or hardware system 600) to perform methods in accordance with various embodiments of the invention. According to a set of embodiments, some or all of the procedures of such methods are performed by the computer or hardware system 600 in response to processor 610 executing one or more sequences of one or more instructions (which might be incorporated into the operating system 640 and/or other code, such as an application program 645) contained in the working memory 635. Such instructions may be read into the working memory 635 from another computer readable medium, such as one or more of the storage device(s) 625. Merely by way of example, execution of the sequences of instructions contained in the working memory 635 might cause the processor(s) 610 to perform one or more procedures of the methods described herein; ¶112).

Claim 15, limitation of claim 15 analyzed with respect to claim 1, the further limitation of claim 15 disclosed by Bugenhagen, a non-transitory computer-readable medium storing instructions (working memory, storage device; Fig. 6, els. 635, 625; The terms “machine readable medium” and “computer readable medium,” as used herein, refer to any medium that participates in providing data that causes a machine to operate in a specific fashion. In an embodiment implemented using the computer or hardware system 600, various computer readable ), the instructions comprising one or more instructions that, when executed by one or more processors (Fig. 6, el. 610) of a master device (network interface device; NID; Fig. 5, el. 520; ¶44).

Claims 3, 6-7, 10, 13-14, 17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen et al. (US 2017/0026157 A1) in view of Debnath et al. (US. 2013/0156016 A1).

Claims 3, 10, 17, Bugenhagen does not disclose wherein the action includes one or more of: steering an end-user device, of the one or more end-user devices, to a different channel band of the agent device, steering the end-user device to a channel band of another agent device, or performing load balancing”.
Debnath, in the same field of endeavor, monitoring and/or surveillance devices deployed over geographical areas and remotely tracking the occurrence of alert situations (¶3) discloses wherein the action includes one or more of: steering an end-user device, of the one or more end-user devices, to a different channel band of the agent device, steering the end-user device to a channel band of another agent device, or performing load balancing (¶7; ¶30; ¶34; ¶39; In an embodiment, the primary access point is assigned the responsibility of transmitting a beacon to the set of devices and responding to the set of devices. The secondary access points are also configured to receive the data associated with the alert situation from the pair of wireless stations upon occurrence of an alert situation. The secondary access points are configured to remain in a "listen" mode and transmit frames to the distributed set of devices 502 in the event of the eventuality, such as operational failure or malfunction of the primary access point, ; ¶50; In an embodiment, the distributed set of devices 502 are configured to periodically wake up (for example, are actuated to communicate with the access points) to receive a beacon from the corresponding primary access point and to transmit alert data at a scheduled interval as prescribed in the beacon. Non-receipt of data from a device for a considerable duration of time may be interpreted as a failure of the device, and the primary or the shadow access point may be accordingly ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to steer the end-user device to a channel band of another agent device as taught by Debnath to modify Bugenhagen’s method in order to monitor and/or surveillance devices deployed over geographical areas and remotely tracking the occurrence of alert situations (¶3).

Claims 6, 13, 19, Bugenhagen does not disclose receiving second information associated with the agent device; determining, based on the second information, whether one or more thresholds are satisfied; performing, based on the determining that the one or more thresholds are not satisfied, one or more operations including one or more of: determining whether channel interference exists, determining whether the agent device has reached an associated airtime capacity, or determining whether load balancing is needed; implementing, based on the one or more operations, adjustments; and providing, based on implementing the adjustments, an update to the management platform”.
Debnath, in the same field of endeavor, monitoring and/or surveillance devices deployed over geographical areas and remotely tracking the occurrence  receiving second information associated with the agent device (receiving alarm during an alert situation or failure of primary AP to activate the second/shadow AP; In an embodiment, a high peak capacity is provisioned for the wireless network system 200 so as to cover high-speed, full-duplex traffic due to application parameters. The high peak capacity may provide additional capabilities to the distributed set of devices, such as emergency audio announcements during an alert situation. In an embodiment, the access points are configured to dynamically increase bandwidth allocation to at least one wireless station from among the pairs of wireless stations corresponding to the set of devices upon, or subsequent to, the occurrence of the alert situation. In some embodiments, the higher peak traffic or bandwidth capacity supports value-added functionality, such as, for example, built-in audio/video scanning capability in devices equipped with a fire sensor circuit; ¶36; ¶50; ¶52);
determining, based on the second information, whether one or more thresholds are satisfied performing, based on the determining that the one or more thresholds are not satisfied, (determining bandwidth is not enough so to increase bandwidth; In an embodiment, a high peak capacity is provisioned for the wireless network system 200 so as to cover high-speed, full-duplex traffic due to application parameters. The high peak capacity may provide additional capabilities to the distributed set of devices, such as emergency audio announcements during an alert situation. In an embodiment, the access points ; ¶36; ¶50; determining amount of time; Non-receipt of data from a device for a considerable duration of time may be interpreted as a failure of the device; ¶52) performing one or more operations including one or more of; 
determining whether channel interference exists, 
determining whether the agent device has reached an associated airtime capacity (determining bandwidth; ¶36; exceeding airtime for data reception; ¶52), or 
determining whether load balancing is needed; implementing, based on the one or more operations, adjustments (adjusting bandwidth; ¶36; replacing primary AP with shadow AP; ¶50; ¶52); and 
providing, based on implementing the adjustments, an update to the management platform (providing update server about the alert situation; In an embodiment, a high peak capacity is provisioned for the wireless network system 200 so as to cover high-speed, full-duplex traffic due to application parameters. The high peak capacity may provide additional capabilities to the distributed set of devices, such as emergency audio announcements during an alert situation. In an ; updating server about failure AP to activate the shadow AP; ¶50; ¶52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to determine based on information whether thresholds are not satisfied to determine the AP has reached airtime capacity to implement adjustments and update the server as taught by Debnath to modify Bugenhagen’s method in order to monitor and/or surveillance devices deployed over geographical areas and remotely tracking the occurrence of alert situations (¶3).

Claims 7, 14, 20, Bugenhagen does not disclose claim 7 claim’s limitations. Debnath, in the same field of endeavor, monitoring and/or surveillance devices deployed over geographical areas and remotely tracking the occurrence of alert situations (¶3) discloses determining, based on the information, whether one or more thresholds associated with the one or more end-user devices are satisfied; calculating, based on determining that the one or more thresholds are not satisfied, one or more scores associated with the one or  In an embodiment, a high peak capacity is provisioned for the wireless network system 200 so as to cover high-speed, full-duplex traffic due to application parameters. The high peak capacity may provide additional capabilities to the distributed set of devices, such as emergency audio announcements during an alert situation. In an embodiment, the access points are configured to dynamically increase bandwidth allocation to at least one wireless station from among the pairs of wireless stations corresponding to the set of devices upon, or subsequent to, the occurrence of the alert situation. In some embodiments, the higher peak traffic or bandwidth capacity supports value-added functionality, such as, for example, built-in audio/video scanning capability in devices equipped with a fire sensor circuit; ¶36; ¶50; determining and calculating the amount of time; Non-receipt of data from a device for a considerable duration of time may be interpreted as a failure of the device; ¶52);
determining, based on the one or more scores, whether to steer the one or more end-user devices to another agent device; implementing, based on determining whether to steer the one or more end-user devices to the other agent device, one or more adjustments (adjusting bandwidth; ¶36; steering end-user from primary AP to shadow AP; ¶50; ¶52); and
providing, based on implementing the one or more adjustments, an update to the management platform (providing update server about the alert situation; In ; updating server about failure AP to activate the shadow AP; ¶50; ¶52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to determine based on information whether thresholds are not satisfied to calculate scores associated with user devices based on determination and steer user devices to another AP  and implement adjustments and update the server as taught by Debnath to modify Bugenhagen’s method in order to monitor and/or surveillance devices deployed over geographical areas and remotely tracking the occurrence of alert situations (¶3).
Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
10/21/2021